Beier, J.,
dissenting in part: I agree with my colleagues in all respects except the necessity for reversal of the defendant’s aggravated burglary conviction. I therefore respectfully dissent in part.
We must decide what is essentially a sufficiency of evidence claim, viewing the evidence in the light most favorable to the State. See State v. Davis, 275 Kan. 107, 118, 61 P.3d 701 (2003). In addition, conviction of even the gravest crime may be supported by circumstantial evidence. See Davis, 275 Kan. at 118.
The majority acknowledges that several pieces of circumstantial evidence supported the “without authority” element of aggravated burglary. Because this court is not free on appeal to reweigh evidence already weighed by the trier of fact, see State v. Mays, 277 Kan. 359, 363, 85 P.3d 1208 (2004), I would hold this circumstantial evidence sufficient to affirm the jury’s verdict on this count.
McFarland, C.J., and Luckert, J., join in the foregoing dissent.